DETAILED ACTION
Status of the Claims
Claims 1-12 are currently pending.
Claims 6-12 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-5 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is in condition for allowance except for the following formal matters: claims 6-12 are withdrawn as being drawn to non-elected Groups with traverse.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Response to Restriction Requirement
This application is in condition for allowance except for the presence of claims that are directed to an invention non-elected with traverse in the reply filed on 01/21/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by 
The prosecution of this case is closed except for consideration of the above matter.
Applicant's election with traverse of Group I (claims 1-5) in the reply filed on 01/20/2021 is acknowledged.  The traversal is on the ground(s) that “it would not be a serious burden on the Office to examine the claims of Groups l-lll in a single application because the claims are directed to related subject matter. The search for each group would be coextensive of the others and completely separate searches and examinations would be unnecessary.”  This is not found persuasive at least for the reasons that the Groups recite subject matter that is mutually exclusive, and that the invention of Group I is drawn to purely chemical synthesis of DNA and RNA using phosphoramidite chemistry and photo- and acid-labile protecting groups, whereas the inventions of Groups II and III are drawn to enzymatic (i.e. use of a DNA-directed RNA polymerase) synthesis of RNA from DNA templates to which RNA primers have been annealed.  While chemical and enzymatic synthesis of nucleic acids can lead to the same or similar resulting nucleic acids, they are performed in very different manners, each requiring unique equipment and reaction reagents and conditions, and their methods are not obvious variants to each other.  Further, they have acquired separate status in the prior art due to their recognized divergent subject matter and each require a different field of search (e.g. different CPC classifications, search different journals, etc.), such that prior art found to be applicable to one invention would not necessarily be applicable to the other inventions.  


Conclusion
Claims 1-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639